Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00011-CV

                              Amanda WOOD and C.E.W., Jr.,
                                      Appellants

                                              v.

   Kenneth VERNON, Texas Department of Family and Protective Services, Katrina Fuller,
                             Family Endeavors, Inc.,
                                    Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI10235
                        Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellants.

       SIGNED March 24, 2021.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice